Name: 2000/445/EC: Council Decision of 29 June 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction;  fisheries
 Date Published: 2000-07-19

 Avis juridique important|32000D04452000/445/EC: Council Decision of 29 June 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius Official Journal L 180 , 19/07/2000 P. 0027 - 0028Council Decisionof 29 June 2000concerning the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius(2000/445/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission(1),Whereas:(1) The Community and Mauritius have held negotiations to determine the amendments or additions to be made to the Agreement between the European Community and the Government of Mauritius on fishing in Mautitian waters(2) at the end of the period of application of the Protocol defining, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial contribution provided for by the Agreement(3).(2) As a result of these negotiations, a new Protocol was initialled on 3 December 1999.(3) Under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of Mauritius for the period 3 December 1999 to 2 December 2002.(4) In order to resume the fishing activities by Community vessels, it is essential that the Protocol in question be approved at the earliest opportunity. Both Parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day of its signature. The Agreement in the form of an Exchange of Letters should be concluded, subject to a definitive decision under Article 37 of the Treaty.(5) The method for allocating the fishing opportunities among Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 3 December 1999 to 2 December 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius is hereby approved on behalf of the Community.The texts of the Agreement and of the Protocol are attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:- tuna seiners: France 20, Spain 20, Italy two, United Kingdom one,- surface long-liners: Spain 19, France 13, Portugal eight,- vessels fishing by line: France 25 grt/month on an annual average.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Luxembourg, 29 June 2000.For the CouncilThe PresidentM. Arcanjo(1) Not yet published in the Official Journal.(2) OJ L 159, 10.6.1989, p. 2.(3) OJ L 278, 11.10.1997, p. 3.